Citation Nr: 0029027	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  96-05 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In February 2000, the Board remanded the issues on appeal to 
the RO for additional development.  The case has been 
returned to the Board is ready for further review.  


REMAND

Service connection was granted for a left knee disability and 
a right knee disability in December 1992.  Ten percent 
evaluations were assigned to each knee, and both were rated 
under Diagnostic Code 5257.  This was based on service 
medical records which showed injury to both knees.  The 
veteran was examined by VA in March 1992, and he gave a 
history of having left knee surgery due to a tear of the 
meniscus in 1979 and re-injuring his knee when he was in 
Saudi Arabia.  He stated that his right knee was injured the 
same way, and that in 1992, he underwent partial removal of 
the medial meniscus.  Range of motion of the knees was noted 
to be full and it was reported that there was no instability 
of either knee.  The veteran reported having pain in both 
knees.  Surgical scar of the left knee was noted to be 
nontender and not adherent.  Crepitation of both knees was 
noted, more on the left.  X-rays showed a small spur 
formation on the upper pole of the patella bilaterally.  The 
pertinent diagnoses were: status post injury to both knees; 
minimal degenerative changes of both knees; and status post 
operation of both knees due to tear of meniscus.  

On VA examination in December 1994, a well-healed surgical 
scar was noted over the medial side of the left knee, and 
small arthroscopic scars were noted on the right knee.  
Motion of the right knee was from 0 to 122 degrees and the 
left knee was from 0 to 122 degrees.  The veteran reported 
pain as motion approached 122 degrees.  There was no effusion 
or crepitus in either knee.  It was reported that no medial 
or lateral instability was noted in either knee.  X-rays of 
the knees were negative.  The diagnosis was, status post 
medical meniscectomy, both knees.  

On VA examination in January 1998, it was noted that the 
veteran ambulated with a very stiff posture and a very stiff 
gait.  Painful motion of the knees to 130 to 135 degrees was 
noted.  Examination of the veteran by VA in September 1998 
showed crepitation, tenderness, "normal" range of motion and 
1+ laxity in the medial collateral ligament of the left knee.  
On the right, range of motion was described as "normal" and 
there was no crepitation.  It was noted that the veteran 
complained of pain, and falling approximately once a week.  
He could do a 50 percent squat once only due to pain.  

VA X-rays of the left knee, dated in March 1999, showed 
minimal diminished media compartments bilaterally--otherwise 
unremarkable study.  

The veteran was examined by VA in June 2000.  The examiner 
noted that the claims file had been reviewed.  The veteran 
reported having bilateral knee pain constantly and that he 
had fallen a couple of times per week due to instability.  
The examiner noted that previously the veteran described 
having falls due to intense pain, not instability.  The 
examiner stated that the majority of examinations in the 
claims file indicated normal or near normal ranges of motion 
when the veteran allowed passive range of motion, but were 
limited by the veteran's complaints of discomfort when 
eliciting the motions.  The examiner noted that the veteran 
had a stiff-legged gait, but that in the passive setting he 
was observed sitting with his legs partially flexed and 
without apparent discomfort.  It was stated that the initial 
range of motion of the bilateral knees was prior to the 
veteran expressing his displeasure, and was limited to 
approximately 90 degrees of flexion before the veteran had 
outcries of pain.  It was stated that the veteran was 
reexamined and discovered to have quite normal range of 
motion of both knees without palpable crepitance.  There was 
reported to be no evidence of inflammation involved.  The 
linear scar of the left knee and the punctate scarring of the 
right knee were reported to be freely moveable and 
noninhibitory in nature.  

The examiner noted that bilateral lower strength was intact 
and leg widths were equal.  It was also noted that the 
veteran could lift his buttocks off the examining table, and 
slide his pants down to his ankles with no apparent 
difficulty.  The examiner reported that thus, bilateral lower 
extremity strength was intact.  

The impression was, polyarticular arthralgias without 
documented degenerative process.  Multiple radiographic 
testing was noted to be pending.  The examiner noted that 
MRI's would be performed to look for any ligamental 
instability and that plain film X-rays would be ordered to 
determine if there was any presence of arthritic change.   

In an addendum, the examiner noted that an MRI of the left 
knee revealed mild mucodegenerative changes but no focal 
articular tear.  An MRI of the right knee revealed a medial 
meniscus tear.  It was reported that the veteran did not 
return for other X-ray testing.  

Under Diagnostic Code 5257, slight knee impairment with 
recurrent subluxation or lateral instability warrants a 10 
percent evaluation. A 20 percent evaluation is warranted for 
moderate knee impairment. 38 C.F.R. § 4.71a, DC 5257.  Under 
DC 5260, a 10 percent rating is warranted where flexion of 
the leg is limited to 45 degrees and a 20 percent rating is 
warranted where flexion is limited to 30 degrees. 38 C.F.R. § 
4.71a, Diagnostic Code 5260.  A 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees and a 20 percent rating is warranted for extension 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

A 20 percent rating is warranted for dislocated semilunar 
cartilage with frequent episodes of locking, pain and 
effusion into the joint. 38 C.F.R. § 4.71a, Diagnostic Code 
5258.  When a knee is symptomatic following removal of the 
semilunar cartilage, a 10 percent evaluation is assigned.  38 
C.F.R. § 4.71a, Diagnostic Code 5259. 

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion. 38 C.F.R. Part 4, Code 5003.

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by X-ray study, is deemed to be 
limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991), 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court") also held in Hicks v. 
Brown, 8 Vet. App. 417 (1995) that once degenerative 
arthritis is established by X-ray evidence, there are three 
circumstances under which compensation may be available for 
service-connected degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating will be assigned thereunder;

(2) where the objectively confirmed limitation of motion is 
not of sufficient degree to warrant a compensable rating 
under the code or codes applicable to the joint or joints 
involved, a rating of 10 percent will be assigned for each 
major joint or joints affected "to be combined, not added"; 
and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is X-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, Diagnostic Code 5003 is to be read in 
conjunction with 38 C.F.R. § 4.59 (1999), and it is 
complemented by a separate regulation, 38 C.F.R. § 4.40 
(1999), which relates to pain in the musculoskeletal system.

Finally, the Court noted that "Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by X-ray 
evidence to be limited motion even though range of motion may 
be possible beyond the point when pain sets in".

In this regard, the Board would point out that, in a 
precedent opinion, the General Counsel of VA held that a 
veteran who has arthritis and instability in his knees may 
receive separate ratings under Codes 5003 and 5257. See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Moreover, the VA General Counsel has since held, that 
separate ratings are only warranted in these types of cases 
when the veteran has limitation of motion in his knees to at 
least meet the criteria for a zero-percent rating under Codes 
5260 or 5261, or (consistent with DeLuca v. Brown, 8 Vet. 
App. at 204-7 and 38 C.F.R. §§ 4.45 and 4.59) where there is 
probative evidence showing the veteran experiences painful 
motion attributable to his arthritis. See VAOPGCPREC 9-98 
(Aug. 14, 1998).

The Board notes that on recent MRI, the left knee was noted 
to have "mucodengenerative changes".  Plain film X-rays were 
noted to be scheduled to determine if there were any 
arthritic changes; however the veteran apparently did not 
report for this testing.  The Board is unclear as to the 
findings on the MRI, and since the presence of arthritis is a 
critical factor in these claims, clarification is necessary.  
In addition, instability is also a factor that must be 
considered in these claims.  It is noted that in March 1992, 
and December 1994, on VA examinations, it was stated that 
there was no instability.  However, on examination of the 
veteran in January 1998, the examiner noted 1+ laxity in the 
medial collateral ligament of the left knee.  Further, on VA 
examination in 2000, instability was not addressed.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  The Court has held that the duty to assist includes 
the duty to obtain adequate and contemporaneous VA 
examinations, including examinations by specialists when 
indicated, and to obtain medical records to which the veteran 
has referred or which may be pertinent to the issues.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990); Hyder v. Derwinski, 1 
Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 
(1991).  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:


1.  The RO should schedule the veteran 
for an examination by a board certified 
orthopedist, if available, to evaluate 
the veteran's service-connected right and 
left knees.  The veteran must be informed 
of the potential consequences of his 
failure to appear.  All indicated 
studies, including complete X-rays, 
should be performed.  Range of motion 
should be documented in degrees and the 
examiner should note any instability.  
The examiner is requested to completely 
review the claims folder and a copy of 
this remand prior to the examination.  
The orthopedic examiner should indicate 
if the veteran's service-connected knee 
disabilities are manifested by recurrent 
subluxation, lateral instability, and/or 
limitation of motion.  Should instability 
be found it should be noted as to whether 
it is slight, moderate or severe.  The 
orthopedic examiner should also be asked 
to determine whether the knees exhibit 
weakened movement, excess fatigability, 
or incoordination, and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the 
knees are used repeatedly.  This should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  A complete rationale for all 
opinions and conclusions expressed should 
be given.  

2.  After the examination has been 
completed, the RO should review the 
examination report to ensure that it 
complies with the directives of this 
remand, and if not, it must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.  Then the RO should take any other 
necessary action, and readjudicate the 
issues on appeal.  



After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's 
claims may be granted.  If not, the veteran and his 
representative should be provided with an appropriate 
Supplemental Statement of the Case.  After allowing the 
veteran appropriate time to respond, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to the final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  The 
veteran may furnish additional evidence and argument on the 
matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). No inference should be drawn regarding 
the final disposition of the claim as a result of this 
action.


		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 

